DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Claim 7 recites the limitation "a first profile” and “a second profile" in lines 2-3; however, since claim 1 also previously recites “a first profile” and “a second profile”, Examiner is unsure if the first and second profiles mentioned in claim 7 are referring to the first and second profiles mentioned originally in claim 1 or if the first and second profiles mentioned in claim 7 are referring to two separate new profiles which causes the scope of the claim to become indefinite. For purposes of compact prosecution, the examiner is interpreting the first and second profile of claim 7 to be the same first and second profile mentioned in claim 1.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Vilsmeier (US 5,702,406).

Regarding claim 1, Vilsmeier discloses a structure (Fig 6), comprising: 
a frame having a plurality of separate profiles or portions (20,30,40, see Figs 1-8; strips 20, connecting strips 30, and head ring 40 together comprise the frame of the structure, see Fig 6); and 
a material attached to each of the plurality of separate profiles or portions of the frame for form fitting to one or more body parts (10, see Figs 1 and 6; material 10 attaches to 20,30,40 when fully assembled, see Fig 6), 
wherein a first profile of the plurality of separate profiles or portions (20, see Figs 2,6-8) includes first fastening mechanisms (the fastening systems of 20, see Figs 2 and 6-8) which enable the first profile to be fastened to a second profile of the plurality of separate profiles (30, see Figs 3 and 6-8) such that the first profile and the second profile, when fastened together, create a single frame structure (20 and 

Regarding claim 2, Vilsmeier further discloses the structure of claim 1, wherein the material comprises a stretchable material (material 10 is a thermoformable material and is thus capable of stretching when in a formable state; Col 4, lines 60-67 and Col 5, lines 64-66) and wherein the first profile and the second profile, when fastened together, create a single continuous frame structure (20 and 30 fasten together when fully assembled to create a single frame structure, see Figs 2-4 and 6 Col 6, lines 25-67 to Col 7, lines 1-55).

Regarding claim 3, Vilsmeier further discloses the structure of claim 1, wherein the plurality of separate profiles or portions, when fastened together, creates the single frame structure having a shape that fits around, or over, the one or more body parts (20 and 30 fasten together when fully assembled to create a single frame structure having a shape that is configured to fit around and over one or more body parts of the user, see Figs 2-4 and 6 Col 6, lines 25-67 to Col 7, lines 1-55).

Regarding claim 4, Vilsmeier further discloses the structure of claim 1, wherein the plurality of separate profiles or portions (20,30,40, see Figs 1-8) each include second fastening mechanisms (the fastening systems of 40) which enable each of the plurality of separate profiles to be fastened to a base (the bottom area portion of profile 30 represented as the area of profile 30 between surfaces 35 and 34 of 30 as seen in Fig 3B; the area of 30 between surfaces 35 and 34 of 30 is the foundation that provides support for holding other profiles such as strips 20 when the device is fully assembled and in use as seen in Figures 3 and 6-8 and thus being considered as being the base) (the examiner is interpreting the term “base” to be defined as “the bottom of something considered as its support: foundation” as referred to by the Merriam-Webster’s dictionary definition).

Regarding claim 5, Vilsmeier further discloses the structure of claim 4, wherein the second fastening mechanisms (fastening system of 40) include a fastening feature that extends through each of the plurality of separate profiles into the base (47 of the fastening systems of 40 extends through second profile 40 into the base, see interpretation of base in claim 4 and Figs 6 and 7).

Regarding claim 6, Vilsmeier further discloses the structure of claim 1, wherein the first fastening mechanisms (the fastening systems of 30) comprise at least one snap fit joint (29 of fastening system 30 is a snap fit joint, see Figs 3,6, and 8; Col 9, lines 1-17).

Regarding claim 7, Vilsmeier further discloses the structure of claim 1, wherein the plurality of separate profiles comprises three profiles (30, 20, and 40 of the invention are 3 separate profiles, see Figs 2-8), wherein a first profile of the three profiles (upper slider 20, see Figs 2, 6-8) includes a first female snap fit joint (27 of upper strip 20 is a female fit configured for a snap fit engagement, see Fig 2, 6-8) and a second female snap fit joint (21 of upper slider 20 is a female fit configured for a snap fit engagement), wherein a second profile (30, see Figs 3,6-8) includes a first male snap fit joint (29 of 30 is a male fit configured for a snap fit engagement, see Figs 6 and 8) that mates with the first female snap fit joint (29 of 30 mates with 27 of upper strip 20 when the device is fully assembled, see Figs 2-3 and 6-8; Col 9, lines 1-17), and wherein a third profile (lower slider 20, see Figs 2,6-8) includes a second male snap fit joint (22 of lower strip 20, see Figs 2,6-8) that mates with the second female snap fit joint (22 of lower strip 20 engages with 21 of upper strip 20 when the device is fully assembled, see Figs 2,6-8; Col 6, lines 43-53).

Regarding claim 8, Vilsmeier further discloses the structure of claim 1, wherein the one or more body parts comprises a single body part, and wherein the plurality of separate profiles (20,30,40), when fastened together, create a single continuous frame having a shape that fits around, and encloses, three sides of the single body part (20,30,40 when fastened together create a single continuous frame having a shape that is configured to fit around and enclose the front, the rear, and the sides of a single body part when the device is in use, see Fig 6).

Regarding claim 9, Vilsmeier further discloses the structure of claim 8, wherein the shape comprises a U-shape, and wherein the U shape fits around the top, left side, and right side of the single body part (the combination of 30,40,20 comprise a U-shape that is capable of fitting around the top, left, and right side of a single body part when the device is in use, see Fig 6).

Regarding claim 10, Vilsmeier further discloses the structure of claim 2, wherein the plurality of separate profiles or portions further comprises: 
at least one additional profile (20 and 30 on the opposing side relative to profiles 20 and 30 previously disclosed) to which the material is also attached (10 also connects with the opposing 20 and 30 when the device is fully assembled, see Figs 6 and 7-8), wherein the at least one additional profile does not fasten together with the first profile or the second profile (20 and 30 on the opposing side does not fasten to first and second profile 20 and 30, see Fig 6) such that the at least one additional profile (20 and 30 on the opposing side relative to profiles 20 and 30) comprises at least one second frame structure that is discontinuous with the single continuous frame structure comprising the first profile and the second profile (the opposing 20 and 30 together form a second from structure that is 

Regarding claim 11, Vilsmeier further discloses the structure of claim 1, further comprising: 
at least two additional profiles (bottom strips 20 on left and right sides, see Figs 6-8); 
a second material (rear part 10, see Figs 6-8) attached to each of the at least two additional profiles (rear part 10 attaches to the bottom strips 20 on the left and right sides, see Figs 6-8; Col 8, lines 12-14 and Col 9, lines 1-17), wherein the second material does not attach to, or connect with, the material attached to each of the plurality of separate profiles or portions of the frame (rear part 10 does not attach to or contact the front part 10 when the device is fully assembled and in use, see Figs 6-8).

Regarding claim 12, Vilsmeier discloses a medical treatment or testing mask (Fig 6, abstract and Col 6, lines 25-67 to Col 7, lines 1-55), comprising: 
a first profile (30,31 see Figs 3 and 6-8) having a first fastening mechanism (37,33, see Figs 3,6, and 7); 
a second profile (40, see Figs 4,6, and 7), that is separate from the first profile (40 is separate from first profile 30 when fully assembled, see Fig 6), having a second fastening mechanism (42,47, see Figs 4,6, and 7) that is fastenable to the first fastening mechanism (42,47 is fastenable to first fastening mechanism 37,33, see Figs 3,6, and 7); and 
a first sheet of thermoplastic material (front part of 10, see Figs 1 and 6-8) attached to the first profile and to the second profile (front part of 10 is attached relative to the first and second profiles when the device is fully assembled, see Figs 6-8), 
wherein, when the second fastening mechanism is fastened to the first fastening mechanism (second fastening mechanism 42,47 is fastened to first fastening mechanism 37,33 when the device is 

Regarding claim 13, Vilsmeier further discloses the medical treatment or testing mask of claim 12, further comprising: 
a second sheet of thermoplastic material (rear part of 10, see Figs 1 and 6-8) attached to the first profile and to the second profile (rear part of 10 is attached to first profile 30 and second profile 20 when the device is fully assembled, see Figs 6-8), wherein the second sheet of thermoplastic material does not contact the first sheet of thermoplastic material (the rear part of 10 does not contact the front part of 10, see Figs 6-8), 
wherein the first sheet of thermoplastic material fits around or over a first body part of a patient, or around or over a first portion of a body part of the patient (front part of 10 is configured to fit around and over the front body parts of the patient’s head when the device is in use, see Fig 6-8 and Col 5, lines 64-67 to Col 6, lines 1-3), and 
wherein the second sheet of thermoplastic material fits around or over a second body part of the patient, or around or over a second portion of the body part of the patient (rear part of 10 is configured to fit around and over the rear body parts of the patient’s head when the device is in use, see Fig 6-8 and Col 5, lines 64-67 to Col 6, lines 1-3).

Regarding claim 14, Vilsmeier further discloses the medical treatment or testing mask of claim 12, wherein the first profile (30) further includes a third fastening mechanism (29,36,31, see Figs 3,6, and 8), and further comprising: 

wherein the sheet of thermoplastic material is further attached to the third profile (front part of 10 is attached to third profile 20 when the device is fully assembled and in use, see Figs 6-8), and 
wherein, when the fourth fastening mechanism is additionally fastened to the third fastening mechanism (forth fastening mechanism 26,27 is fastened to third fastening mechanism 29,36,31, see Fig 6), the first profile, the second profile, and the third profile create a single continuous frame structure having a shape that fits around or over one or more body parts of a patient (30,40, and 20 when fully assembled together create a single frame structure having a shape that is capable of fitting around and over one or more body parts when in use, see Fig 6).

Regarding claim 15, Vilsmeier further discloses the medical treatment or testing mask of claim 14, wherein the shape of the single frame comprises a U-shape, and wherein the U-shape fits around the one or more body parts of the patient (the combination of 30,40,20 comprise a U-shape that is capable of fitting around one or more body parts when the device is in use, see Fig 6).

Regarding claim 16, Vilsmeier further discloses the medical treatment or testing mask of claim 12, wherein the first profile (30) further includes a third fastening mechanism (29,36,31 see Figs 3,6, and 8) that enables the first profile to be fastened to a base (the bottom area portion of first profile 30 represented as the area of first profile 30 between surfaces 35 and 34 of 30 as seen in Fig 3B; the area of 30 between surfaces 35 and 34 of 30 is the foundation that provides support for holding other profiles such as strips 20 when the device is fully assembled and in use as seen in Figures 3 and 6-8 and thus being considered as being the base) (the examiner is interpreting the term “base” to be defined as “the bottom of something considered as its support: foundation” as referred to by the Merriam-Webster’s dictionary definition), and wherein the second profile (40) further includes a fourth fastening mechanism (42,47, see Figs 2 and 6-8) that enables the second profile (40) to be fastened to the base (see interpretation of the base above; 42,47 are fastened to the base when the device is fully assembled, see Fig 6 and 7). 

Regarding claim 17, Vilsmeier further discloses the medical treatment or testing mask of claim 16, wherein the third fastening mechanism (29,36,31) comprises a first pin (29 of 29,36,31, see Fig 8; 29 is pin shaped used to fasten the components of the device together such at fastening strips 20 to first profile 30 when being assembled for use and is thus being considered as being a pin) (the examiner is interpreting the term “pin” to be defined as “a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another” as referred to by the Merriam-Webster’s dictionary definition) that is insertable through the first profile (30) into the base (29 of 29,36,31 is insertable from one top end boundary base of 30 to the other end boundary base of 30 via 36, see Figs 3,6, and 8; 29 is inserted into 36 which is a concave section to receive first pin 29 where 36 is located about the base of 30 and is thus considered as being insertable through the first profile into the base as seen in Fig 6 and 8; Col 9, lines 1-17) (the examiner is interpreting the term “through” to be defined as “used as a function word to indicate passage from one end or boundary to another” as referred to by the Merriam-Webster’s dictionary definition) and wherein the fourth fastening mechanism (42,47) comprises a second pin (47 of 42,47, see Figs 6-7) that is insertable through the second profile into the base (47 of 42,47 is insertable through second profile 40 into the base, see interpretation of base in claim 16 and Figs 6 and 7).

Regarding claim 18, Vilsmeier discloses a medical treatment or testing mask (Fig 6, abstract and Col 6, lines 25-67 to Col 7, lines 1-55), comprising: 
a first profile (30, see Figs 3 and 6-8) having a first fastening mechanism (37,33, see Figs 3,6, and 7) and a second fastening mechanism (29,36,31, see Figs 3,6, and 8); 
a second profile (40, see Figs 4,6, and 7), that is separate from the first profile (40 is separate from first profile 30 when fully assembled, see Fig 6), having a third fastening mechanism (42,47, see Figs 4,6, and 7) that is fastenable to the first fastening mechanism (42,47 is fastenable to first fastening mechanism 37,33, see Figs 3,6, and 7); 
a third profile (20, see Figs 2,6, and 7), that is separate from the first profile and the second profile (20 is separated from first profile 30 and second profile 40 when fully assembled, see Fig 6), having a fourth fastening mechanism (26,27, see Figs 2 and 6-8) that is fastenable to the second fastening mechanism (26,27 is fastenable to second fastening mechanism 29,36,31); 
a sheet of thermoplastic material (10, see Figs 1 and 6-8) attached to the first profile, the second profile, and the third profile (10 is attached relative to the first second and third profiles when the device is fully assembled, see Figs 6-8), 
wherein, when the third fastening mechanism is fastened to the first fastening mechanism (third fastening mechanism 42,47 fastens to first fastening mechanism 37,33, see Figs 6) and the fourth fastening mechanism is fastened to the second fastening mechanism (forth fastening mechanism 26,27 is fastened to second fastening mechanism 29,36,31, see Fig 6), the first profile, the second profile, and the third profile create a single frame structure having a shape that fits around, or over, one or more body parts (30,40, and 20 when fully assembled together create a single frame structure having a shape that is capable of fitting around and over one or more body parts when in use, see Fig 6).

Regarding claim 19, Vilsmeier further discloses the medical treatment or testing mask of claim 18, wherein the shape of the single frame structure comprises a U-shape, and wherein the U-shape fits around the one or more body parts (the combination of 30,40,20 comprise a U-shape that is capable of fitting around one or more body parts when the device is in use, see Fig 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vilsmeier (US 5,702,406), in view of Nieberding (US 2015/0053213 A1).

Regarding claim 20, Vilsmeier further discloses the medical treatment or testing mask of claim 18, wherein the third fastening mechanism and the first fastening mechanism comprise a first fit joint (42,47 and 37,33 comprise of a first joint), and wherein the fourth fastening mechanism and the second fastening mechanism comprise a second snap fit joint (26,27 and 29,36,31 comprise a second joint capable of being a snap fit joint, see Figs 2-3 and 6-8).
snap fit joint. 
Nieberding teaches of an analogous medical treatment or testing mask (see Figs 21-26 and abstract and [0162]-[0170]) having an analogous third fastening mechanism and an analogous first fastening mechanism (126 and 129, see Figs 21-26), wherein the third fastening mechanism and the first fastening mechanism comprise a first snap fit (126 and 129 are capable of being a snap fit joint; [0164]) for the purpose of having an analogous means of fastening enabling quick attachment and securement of the two members when the device is assembled ([0164]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first fit joint disclosed by Vilsmeier to be a snap fit joint as taught by Nieberding in order to provide an analogous form of enabling quick attachment and securement of the two members when the device is assembled ([0164]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         
/KERI J NELSON/               Primary Examiner, Art Unit 3786